UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4100


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DERRICK LAMONT TAYLOR,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    Malcolm J. Howard,
Senior District Judge. (5:15-cr-00177-H-1)


Submitted:   October 31, 2016             Decided:   November 14, 2016


Before AGEE, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rudolph A. Ashton, III, DUNN PITTMAN SKINNER & CUSHMAN, PLLC,
New Bern, North Carolina, for Appellant.   John Stuart Bruce,
United States Attorney, Jennifer P. May-Parker, Barbara D.
Kocher, Assistant United States Attorneys, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Derrick Lamont Taylor pleaded guilty to failing to register

under the Sex Offender Registration and Notification Act, 18

U.S.C. § 2250         (2012).          The      district    court   imposed    a   within-

Guidelines 21–month sentence.                    Taylor appeals, claiming that the

district court’s failure to acknowledge and apply its discretion

to order a sentence concurrent to his state sentence and to set

a    start   date    renders         his    sentence      unreasonable.       Finding   no

error, we affirm.

       We    review        a    sentence        for     reasonableness,      applying    “a

deferential         abuse-of-discretion               standard.”      Gall    v.    United

States, 552 U.S. 38, 51 (2007).                       This review considers both the

procedural and substantive reasonableness of the sentence.                              Id.

In assessing procedural reasonableness, we consider factors such

as    whether        the       district         court     correctly     calculated      the

Sentencing Guidelines range, considered the 18 U.S.C. § 3553(a)

(2012) factors, and sufficiently explained the sentence imposed.

Id.

       If no procedural errors exist, we consider the substantive

reasonableness of a sentence, evaluating “the totality of the

circumstances.”            Id.       The court presumes the reasonableness of

sentences     within           the   Guidelines         range.      United     States   v.

Louthian, 756 F.3d 295, 306 (4th Cir. 2014).                          This “presumption

can    only     be     rebutted            by   showing     that      the    sentence    is

                                                 2
unreasonable        when     measured        against     the    18     U.S.C.    §     3553(a)

factors.”      Id.

       Assessing procedural reasonableness first, we reject both

of    Taylor’s      arguments.          The    district        court    did     not    err    by

failing      to     acknowledge        its     discretion       to     order     concurrent

sentences.          See United States v. Hayes, 535 F.3d 907, 909-10

(8th Cir. 2008).           Moreover, the record reveals that the district

court understood its authority to impose concurrent sentences.

Nor    did    the    court      err    by     omitting    a     start    date     from       the

judgment.          See   Hayes,       535    F.3d   at   909-10;       United    States       v.

Wells, 473 F.3d 640, 645, 650 (6th Cir. 2007).

       To    the     extent      Taylor’s       arguments        also     touch       on     the

substantive reasonableness of his sentence, we find that, under

the totality of the circumstances, Taylor has not overcome the

presumption         of   reasonableness         afforded        his    within-Guidelines

sentence.         Accordingly, we find that the district court did not

abuse its discretion when imposing Taylor’s sentence.

       We    therefore      affirm      the    district        court’s    judgment.           We

dispense      with       oral    argument       because        the     facts     and       legal

contentions        are   adequately         presented     in    the     materials       before

this court and argument would not aid the decisional process.



                                                                                      AFFIRMED



                                               3